

114 HRES 885 IH: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos and Latinas to the United States.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 885IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Cárdenas (for himself, Mr. Becerra, Mr. Beyer, Ms. Brownley of California, Mr. Costa, Mr. Cohen, Mr. Conyers, Mr. Doggett, Ms. Eshoo, Mr. DeSaulnier, Mr. Denham, Ms. Duckworth, Mr. Farr, Mr. Foster, Mr. Gallego, Mr. Garamendi, Mr. Gutiérrez, Mr. Grijalva, Ms. Hahn, Mr. Hardy, Mr. Hinojosa, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mr. Lowenthal, Ms. Lofgren, Ms. Michelle Lujan Grisham of New Mexico, Mr. Ben Ray Luján of New Mexico, Mr. Lynch, Ms. Matsui, Ms. McCollum, Mr. Meeks, Mr. Moulton, Mr. Murphy of Florida, Mrs. Napolitano, Ms. Norton, Mr. Quigley, Ms. Roybal-Allard, Mr. Sablan, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Serrano, Mr. Sires, Ms. Sinema, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Ms. Titus, Mr. Pascrell, Mr. Vela, Ms. Velázquez, Mr. Veasey, Ms. Wasserman Schultz, Mr. Curbelo of Florida, Ms. Ros-Lehtinen, Mr. Franks of Arizona, Ms. Clarke of New York, Mr. Pallone, Mr. Rangel, Mr. Himes, Mr. Payne, Mr. Huffman, and Mr. Crowley) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the
			 United States and the immense contributions of Latinos and Latinas to the
			 United States.
	
 Whereas the United States will celebrate Hispanic Heritage Month from September 15, 2016, through October 15, 2016;
 Whereas the United States Census Bureau estimates the Hispanic population in the United States at more than 56,500,000 people, making Hispanic Americans 17.6 percent of the population of the United States and the largest racial or ethnic minority group in the United States;
 Whereas, in 2015, there were 1,000,000 or more Latino residents in Puerto Rico and each of the following 9 States: Arizona, California, Colorado, Florida, Illinois, New Jersey, New York, New Mexico, and Texas;
 Whereas Latinos grew the United States population by more than 1,215,000 people between July 1, 2014, and July 1, 2015, accounting for nearly 1/2 of all population growth during that period;
 Whereas the Latino population in the United States is projected to grow to 119,000,000 people by 2060, at which point the Latino population will comprise more than 28.6 percent of the total population of the United States;
 Whereas the Latino population in the United States is currently the third largest worldwide, exceeding the size of the population in every Latin American and Caribbean country except Mexico and Brazil;
 Whereas, in 2015, there were 15,062,452 Latino households in the United States and more than 18,000,000 Latino children younger than 18 years of age, representing approximately 1/3 of the total Latino population in the United States;
 Whereas more than 1 in 4 public school students in the United States is Latino and the share of Latino students is expected to rise to nearly 30 percent in the next decade;
 Whereas 19 percent of all college students between 18 and 24 years of age are Latino, making Latinos the largest racial or ethnic minority group on college campuses in the United States, including both 2-year community colleges and 4-year colleges and universities;
 Whereas a record 11,200,000 Latinos voted in the 2012 Presidential election, representing a record 8.4 percent of the electorate in the United States;
 Whereas an estimated 27,300,000 Latinos will be eligible to vote in the 2016 Presidential election and the number of eligible Latino voters is expected to rise to 40,000,000 by 2030, accounting for 40 percent of the growth in the eligible electorate in the United States over the next 15 years;
 Whereas more than 2,000 Latino citizens in the United States reach 18 years of age and become eligible to vote every day and an estimated 1,000,000 Latino citizens in the United States will turn 18 and become eligible to vote every year by 2024;
 Whereas, in 2015, the annual purchasing power of Hispanic Americans was an estimated $1,500,000,000,000, which is larger than the economy of all but 15 countries in the world;
 Whereas there are more than 4,700,000 Hispanic-owned firms in the United States, supporting millions of employees nationwide and contributing more than $600,000,000,000 in revenue to the economy of the United States;
 Whereas Hispanic-owned businesses represent the fastest-growing segment of small businesses in the United States, with Latino owned businesses growing at more than 15 times the national rate;
 Whereas, as of August 2016, almost 27,000,000 Latino workers represented 16.9 percent of the total civilian labor force in the United States;
 Whereas the share of the Latino labor force participation is expected to grow to 28 percent by 2024, with the Latino population accounting for more than 40 percent of the increase in employment in the United States over the next 5 years;
 Whereas Latinos have the highest labor force participation rate of any racial or ethnic group at 66.1 percent, compared to 62.7 percent overall;
 Whereas, in 2015, there were 267,920 Latino elementary and middle school teachers, 83,435 Latino chief executives of businesses, 63,800 Latino lawyers, 64,448 Latino physicians and surgeons, and 11,194 Latino psychologists contributing to the United States through their professions;
 Whereas Hispanic Americans serve in all branches of the Armed Forces and have bravely fought in every war in the history of the United States;
 Whereas, as of July 31, 2015, more than 164,000 Hispanic active duty service members had served with distinction in the Armed Forces;
 Whereas, as of July 31, 2016, approximately 284,000 Latinos have served in post-September 11, 2001, overseas contingency operations, including more than 9,870 Latinos currently serving in operations in Iraq and Afghanistan;
 Whereas, as of September 2016, not fewer than 680 fatalities in Iraq and Afghanistan were members of the Armed Forces who were Hispanic;
 Whereas an estimated 200,000 Hispanics were mobilized for World War I and about 500,000 Hispanics served during World War II;
 Whereas more than 80,000 Hispanics served in the Vietnam War, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in the conflict, even though Hispanics comprised only 4.5 percent of the population of the United States at the time;
 Whereas approximately 148,000 Hispanic members of the Armed Forces served in the Korean War, including Puerto Rico’s 65th Infantry Regiment known as the Borinqueneers, the only active duty segregated Latino military unit in the history of the United States;
 Whereas, as of September 2015, there are an estimated 1,500,000 living Hispanic veterans of the Armed Forces;
 Whereas 61 Hispanic Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed on an individual serving in the Armed Forces;
 Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of the Federal Government, including 1 seat on the Supreme Court of the United States, 3 seats in the Senate, 34 seats in the House of Representatives, and 4 seats in the Cabinet; and
 Whereas Hispanic Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the celebration of Hispanic Heritage Month;
 (2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture, and identity of the United States; and
 (3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the contributions of Latinos to life in the United States.
			